Title: To George Washington from the Board of War, 9 September 1778
From: Board of War
To: Washington, George


          Letter not found: from the Board of War, 9 Sept. 1778. On 19
            Sept., GW wrote the Board of War: “I have been honoured with the Boards Letter of the
            9th Inst.” In a report of the Board of War to Congress on clothing, 5 Oct. 1778, they
            stated: “In a letter of the 9th [to GW] we suggested that the drafts were not intitled
            to new cloathing—that where necessity obliged us to clothe them, it might be done out of
            the old cloaths, which we proposed should be laid up on issuing the new.” Elsewhere in
            the report, the board stated that they had written GW on 9 Sept. informing him of steps
            taken to clothe Col. George Baylor’s dragoon regiment “and suggesting the expediency of
            supplying all the horse, wanting cloathing, in the same way” (DNA:PCC, item 147).
        